783 A.2d 764 (2001)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Gerald John DELBRIDGE, Petitioner.
Supreme Court of Pennsylvania.
November 2, 2001.

ORDER
PER CURIAM.
AND NOW, this 2nd day of November, 2001, WE GRANT the Petition for Allowance of Appeal LIMITED to the following issues:
1. Should Pennsylvania recognize, as a case of first impression, the concept of "taint" on the competency of the children's testimony when the defense established an objective source of "taint" through affidavits and exhibits as mandated in State v. Michaels, 136 N.J. 299, 642 A.2d 1372 (1994)?
2. Did the Superior Court err in affirming the trial court's three procedural violations and factual finding of competency?
3. Did the Superior Court's decision to prohibit cross-examination of the children on their recollection of their statements to third parties, to prevent expert testimony on the issue of reliability, and to conclude the 42 Pa.C.S.A. § 5985.1 hearsay statements possessed particularized guarantees of trustworthiness violate the mandate in Idaho v. Wright, 497 U.S. 805, 110 S.Ct. 3139, 111 L.Ed.2d 638 (1990) and applied in
*765 Commonwealth v. Vining, 744 A.2d 310 (Pa.Super.1999)?
It is further ordered that WE GRANT the Motion for Admission of Thomas A. Pavlinic, Esquire Pro Hac Vice and that WE GRANT Petitioner's Application to Present Post Submission Authority.